487 Pa. 448 (1980)
409 A.2d 854
Lloyd SMITH, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW of the Commonwealth of Pennsylvania, Appellee.
James STROKES, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW of the Commonwealth of Pennsylvania, Appellee.
Harold F. HUFF, Sr., Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW of the Commonwealth of Pennsylvania, Appellee.
Curtis COLLINS, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW of the Commonwealth of Pennsylvania, Appellee.
Thomas MOONEY, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW of the Commonwealth of Pennsylvania, Appellee.
Bernard KATZ, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW of the Commonwealth of Pennsylvania, Appellee.
Robert GULICK, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW of the Commonwealth of Pennsylvania, Appellee.
Supreme Court of Pennsylvania.
Argued December 11, 1979.
Decided January 18, 1980.
*449 Mark I. Weinstein, Jeffry L. Gilbert, Allentown, Harold J. Funt, Bethlehem, Lehigh Valley Legal Services, for appellant in No. 613.
Michael D. Klein, Asst. Atty. Gen., for appellees in all cases except No. 514.
David A. Searles, Community Legal Services, Philadelphia, for appellant in No. 64.
George R. Price, Jr., Susquehanna Legal Services, Bangor, for appellant in No. 152.
Germaine Ingram, Community Legal Services, Philadelphia, for appellant in No. 159.
Richard P. Perna, Community Legal Services, Philadelphia, for appellants in Nos. 224 and 271.
Peter B. Macky, Sunbury, for appellant in No. 514.
Charles G. Hasson, Asst. Atty. Gen., for appellee in No. 514.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, NIX, LARSEN and FLAHERTY, JJ.


*450 OPINION OF THE COURT
PER CURIAM:
After a studied consideration of the records, together with the briefs and arguments of counsel, we find nothing sufficiently persuasive to cause us to disturb the orders of the Commonwealth Court in these cases.
The orders 40 Pa.Cmwlth. 1, 396 A.2d 480, 40 Pa.Cmwlth. 11, 396 A.2d 94, 39 Pa.Cmwlth. 404, 395 A.2d 675, 39 Pa. Cmwlth. 408, 395 A.2d 667, 37 Pa.Cmwlth. 73, 388 A.2d 1154, are affirmed.